Citation Nr: 1639793	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for blindness of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to February 1978. 

This matter stems from a May 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a notice of disagreement (NOD) in July 2005.  He was provided with a statement of the case (SOC) in May 2006.  The Veteran perfected his appeal in August 2007 with the timely submission of a VA form 9.

In March 2009, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Nashville, Tennessee.  A transcript of that proceeding is of record.  At that hearing additional evidence, consisting of duplicate copies of VA surgical consent forms, was submitted along with a waiver of initial RO consideration of that evidence. 

This claim was previously before the Board in July 2010 and July 2014.  At that time, the claim was remanded for further development. That development having been completed, this claim is once again before the Board.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.


A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Here, the Veteran's claim was previously remanded to obtain outstanding VA medical center outpatient treatment records, as the 2010 VA examiner had indicated that there may be missing treatment records relating to the Veteran's December 2003 eye surgery, because it is reasonable to expect that the Veteran would have had some form of follow-up treatment during the nearly 6 month gap until his earliest post-surgery treatment in June 2004.  It was noted that VA must undertake all reasonable efforts to obtain such records if they exist.  This is because the Veteran's VA treatment records show that a follow-up appointment would have been the normal course of treatment following an eye procedure, as evidenced by the follow-up treatment for the Veteran's earlier July 2003 surgery, as well as the fact that the doctor who performed the December 2003 surgery indicated that the Veteran was to return for a follow-up appointment post-surgery. Additionally, the fact that the Veteran signed a consent form on December 29, 2003, nearly a week and a half post-surgery, makes it reasonable to assume that the Veteran had visited that doctor's office and that there may be missing treatment notes relating to that same visit.  The Veteran was also to be asked to provide any medical documents in his possession relating to the post-operative period from December 15, 2003 to June 8, 2004, to include the identification of any prescription or over-the-counter treatment used for his right eye during that time period.  Any additional new medical records were also to be obtained.

In September 2014, it appears that the RO obtained the Veteran's recent medical records from 2004 to present, but these did not include the time frame from December 2003 to June 2004 as originally directed by the Board.  Additionally, in June 2015, almost 6 months after it had scheduled the Veteran for a VA examination in January 2015, the RO attempted to obtain the outstanding treatment records from December 2003 to June 2004 from the Nashville, Tennessee VA Medical Center.  From that time period of July 2015 to December 2015, the RO attempted to obtain such records from the VA Medical Center.  However, due to a series of administrative difficulties, it appears that the RO's requests for such records were never appropriately processed.  Thereafter, the RO provided the Veteran with a January 2016 Supplemental Statement of the Case (SSOC), in which it continued the denial of the Veteran's claims and did not discuss the disposition of the allegedly missing treatment records from December 2003 to June 2004.

The Board finds that the RO has failed to properly comply with the original 2014 Remand instructions and, therefore, an additional remand is necessary to cure any such defects.

First, the RO was instructed to attempt to obtain the missing treatment records from December 2003 to June 2004, notify the Veteran if they were unable to be obtained, allow an opportunity to submit alternative records, and provided a detailed memorandum of unavailability.  However, it appears that the RO never completed its attempt as it never followed up with the Nashville VA Medical Center regarding its requests.  Furthermore, none of the subsequent steps were followed as well.  As such, due to the potential importance of such records as indicated in the 2014 Remand, the Board finds that the RO must again attempt to procure the missing treatment records from December 2003 to June 2004 and follow the aforementioned steps accordingly should it be deemed that such records are unavailable.

Second, the RO was instructed to provide the VA examination only after it had completed its attempts to procure the missing treatment records from December 2003 to June 2004, notified the Veteran of such, allowed an opportunity to submit alternative records, and provided a detailed memorandum of unavailability.  However, it appears that the RO initially skipped this step and went ahead and scheduled the VA examination without the examiner having the benefit of knowing whether he was reviewing a complete record.  The Board points out that this very fact is the reason that an addendum opinion was sought in the first place, because the previous 2010 VA examiner had indicated that that he believed that the record may be incomplete.  As such, the examiner was specifically instructed to provide an addendum to his September 2010 opinion in which he is notified that, absent any successful retrieval of the missing evidence sought, as discussed in further detail below, all procurable and assembled data is currently available and he must consider such and provide a statement making that consideration clear.  The Board notes that, without having first completed the development in regards to the outstanding records in question, it was impossible for the examiner to properly comply with the instructions of the 2014 Remand.  As such, given that any such outstanding records are located and associated with the claims file, an additional addendum opinion in accordance with the 2014 Remand instructions should be obtained.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. This should include in particular any medical evidence during the period between December 15, 2003 and June 8, 2004, such as post-operative treatment notes from the VA Medical Center or the identification of any prescription or over-the-counter treatments used for his right eye. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file via a Memorandum of Unavailability. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. If and only if any additional evidence has been associated with the claims file, arrange to have the Veteran's file reviewed by the examiner who conducted the September 2010 VA eye examination, or if he is no longer available, any appropriate medical personnel of like skill and training, to determine whether the Veteran has additional disability following any VA procedure(s) on his right eye and, if so, whether the additional disability is the result of fault on VA's part in performing the surgery. 

Specifically, an opinion should be expressed as to the following: 

(a) whether it is as likely as not (50 percent or more probability) that any current diminished visual acuity or blindness of the right eye, or aggravation of any preexisting diminished visual acuity in the right eye, is the result of VA medical treatment, (b) whether any such current right eye disorder was a "necessary consequence" of VA medical treatment properly administered with the express or implied consent of the Veteran, (c) was the additional disability caused by carelessness, negligence, lack of proper skill, or similar instance of fault on part of VA; (d) was the additional disability an event that was not reasonably foreseeable; and (e) whether any such current right eye disorder is due to the natural progression of a disease or injury, including nonservice-connected diabetes and hypertension, that occurred prior to or after VA treatment. 

The evaluator should discuss any other medical opinion(s) on this issue in the record as well as the medical evidence, to include the Kenalog administration documents submitted by the Veteran's representative in June 2014, and clearly outline the rationale for any opinion expressed in a typewritten report. The evaluator should provide his opinion within a degree of medical certainty or, if he cannot, provide a sufficient rationale explaining why he cannot.

3. Review the examination reports to ensure that it is in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271 (1998).

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




